Case 2:21-cv-00267-RAJ-LRL Document 1-11 Filed 05/13/21 Page 1 of 3 PageID# 66
Case 2:21-cv-00267-RAJ-LRL Document 1-11 Filed 05/13/21 Page 2 of 3 PageID# 67




                                MICHAEL G.SWEENEY
                              ATTORNEY & COUNSELOR AT LAW & EQUITY

  AMERICAN LAW OFFICES,P.C                                             TELEPHONE:(757)819-6980
  !105 MADISON PLAZA,SUITE 120                                         FACSIMILE: (757)819-6985
  CHESAPEAKE. VIRGINIA 23320                                           *Also Admitted In North Carolina
                                                                        nisween^@alo.hrcoxnuul.com

                                          Januaiy 27,2021

   Via electronic mail to tatvana.babakaeva@EmaiLcom
  Ms.Tatyana A.Babakaeva
  1 Lynn Drive
  Newport News,VA 23606

   Via electronic mail to obgtiskova@^aiLcoin
   Ms.Olga Guskova
  658 Waters Drive
   Virginia Beach,VA 23462

         Re: NOTICE TO IMMEDIATELY CEASE AND DESIST
             USE OF THE BUSINESS NAME:"658 WATERS DRIVE"

   Dear Ms. Babakaeva and Ms. Guskova:

          You are hereby advised that I have been retained by 658 Waters Drive, LLC. 658 Waters
  Drive, LLC,is the rightful owner ofthe business name,658 Waters Drive, hereinafter referred to
  as the **Business Name.*' Your letter of Januaiy 15,2021 states that you own a service mark for
  "658 Waters Drive." I have obtained information fiom the State Corporation Commission
  ("SCC)that you filed an application for said service mark in September of2020. However,658
   Waters Drive, LLC registered as a limited liability company with the State Corporation on
  March 2,2020. Therefore,658 Waters Drive, LLC established use ofthe Business Name before
  you filed your application for a service marie with the SCC in September of2020.

          Further, when you applied for the service mark with the SCC, you certified that you did
   not have knowledge of any other person or entity using an identical service mark so as to likely
   cause confusion or mistake. See § 59.1-92.4(4) of the Code of Virginia. However, you had
   knowledge that 658 Waters Drive, LLC was using the Business Name since June of2020 when
   658 Waters Drive, LLC filed a Motion to Intervene in the lawsuit styled as Tatvana A.
   Babakaeva and Olea Guskova v. PTR Investments, Inc.. Case Number CLl8-5740.

          The purpose of this letter is to provide you with formal notice that vou are to
   immediately cease and desist all use of the Business Name,658 Waters Drive. If you fail to
   cease and desist all use of my client's Business Name,then my client shall be forced to take legal
   action against you. If my client Is forced to take legal action, then it will seek and obtain an
   injunction to prohibit you fiom using the Business Name,as well as an award of compensatory
   and punitive damages.
Case 2:21-cv-00267-RAJ-LRL Document 1-11 Filed 05/13/21 Page 3 of 3 PageID# 68




   Ms. Xanana A.Babakaeva
   Ms.Olga Guskova
   January 27,2021
   Page Two


         You shall not receive any further warnings. Kindly govern yourselves accordingly.

                                            Very truly yours,


                                           0dm
                                            Michael 0.Sw^ey

   MGS/ves
   cc: Mr.Jeff Moore
